Citation Nr: 0733082	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  03-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 
10 percent for hemorrhoids.

2.  Entitlement to service connection for herniated nucleus 
pulposus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bipolar disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1980 to May 1981 
and from October 1985 to September 1986, with additional 
inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that, in pertinent part, denied the veteran's 
claims for a compensable disability evaluation for 
hemorrhoids and for service connection for herniated nucleus 
pulposus (HNP) and determined that new and material evidence 
had not been received to reopen previously denied claims for 
service connection for bipolar disorder and for a right knee 
disability; and on appeal of a December 2002 rating decision 
issued by the RO which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  

With regard to the claim for bipolar disorder, the Board 
notes that a September 1987 rating decision denied a claim of 
service connection for nervous disorder and a May 1995 rating 
decision denied service connection for a nervous condition as 
secondary to service-connected headache disability.  Those 
decisions were not appealed and are final.  An August 2000 
rating decision denied service connection for bipolar 
disorder as not well-grounded.  The veteran submitted 
statements to "reopen" that claim in June 2001 and again in 
July 2001.  

In the rating action on appeal, the RO denied the claim on 
the basis that new and material evidence had not been 
submitted to reopen the previously denied claim.  The Board 
notes that the claim for bipolar disorder is a new claim, 
different from that decided in the prior, final September 
1987 and May 1995 rating decisions.  The new claim is based 
on a diagnosis of a different mental disorder that was not 
addressed in the prior claims.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Thus, the Board has framed the issue as 
noted on the title page. 

In a September 2005 rating decision, the RO granted the 
veteran's claim for a compensable disability evaluation for 
hemorrhoids, assigning a 10 percent rating effective June 5, 
2001.  Because the 10 percent rating currently assigned to 
the veteran's service-connected hemorrhoids is not the 
maximum rating available for this disability, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

A Travel Board hearing was held in March 2007 at the RO 
before the undersigned Acting Veterans Law Judge on the 
veteran's claims of entitlement to a disability evaluation 
greater than 10 percent for hemorrhoids, service connection 
for HNP and for PTSD, and whether new and material evidence 
has been received to reopen service connection claims for 
bipolar disorder and for a right knee disability.

The Board notes that, in February 2003, the veteran filed a 
claim for service connection for chronic obstructive 
pulmonary disease (COPD).  The RO denied this claim in a July 
2003 rating decision.  The veteran disagreed with this 
decision in October 2003.  When he perfected a timely appeal 
on his service connection claim for COPD in March 2005, he 
also requested a Travel Board hearing.  Unfortunately, the RO 
did not certify this issue for appellate review prior to the 
veteran's March 2007 Travel Board hearing.  Accordingly, on 
remand, the veteran should be afforded the opportunity to 
have a Travel Board hearing on that issue.

Finally, although the veteran's application to reopen a 
previously denied claim for service connection for a right 
knee disability has been in appellate status for some time, 
this claim must be remanded for additional development and in 
order to comply with recent court decisions.  

The issues of entitlement to a disability evaluation greater 
than 10 percent for hemorrhoids, whether new and material 
evidence has been received to reopen a claim for service 
connection for a right knee disability, and claims of service 
connection for bipolar disorder and COPD are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  All of these claims are addressed in the REMAND portion 
of the decision below.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  The veteran was not treated for HNP during active 
service; there is no competent medical evidence relating the 
currently diagnosed HNP to an incident of or finding recorded 
during active service.

2.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.   


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus (HNP) was not incurred during 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for HNP, the 
RO provided the appellant pre-adjudication notice by letter 
dated in November 2001.  With respect to the claim for 
service connection for PTSD, the RO provided the appellant 
with a PTSD Questionnaire in an attempt to obtain evidence in 
April 2002 and subsequent notice in September 2005, after the 
initial adjudication.  The claimant has had the opportunity 
to submit additional argument and evidence, and to 
participate meaningfully in the adjudication process.  The 
veteran's service connection claims for HNP and PTSD were 
subsequently readjudicated in supplemental statements of the 
case (SSOCs) issued in December 2005 and February 2007, 
following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Mayfield, 444 F.3d at 
1328.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  The RO also 
has obtained the veteran's service personnel records in order 
to attempt verification of his claimed in-service stressor.  
As will be discussed below, however, the veteran's claimed 
in-service stressor is too vague to be capable of 
verification by the Joint Services Records Research Center 
(JSRRC).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  

VA need not conduct an examination with respect to the claims 
of service connection for HNP and PTSD because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  In disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon are not met with respect to the veteran's service 
connection claims for HNP and PTSD.  There is no evidence 
indicating that the veteran's back disability may be 
associated with service.  There also is no competent evidence 
of an in-service stressor.  Service connection for PTSD 
cannot be granted in the absence of an in-service stressor 
and an after-the-fact medical opinion cannot serve as the 
basis for verification of an in-service stressor.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection for Herniated Nucleus Pulposus

The veteran essentially contends that he incurred his 
currently diagnosed herniated nucleus pulposus (HNP) 
following an in-service back injury.  He also contends that 
his in-service back injury was misdiagnosed.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in April 1980.  Clinical evaluation of 
the veteran's spine was completely normal.  On Army Reserve 
enlistment physical examination in October 1984, the veteran 
denied any medical history of recurrent back pain.  Clinical 
evaluation of the veteran's spine was again completely 
normal.  The report of a September 1986 separation physical 
examination included a normal clinical evaluation of the 
spine; no pertinent defects or diagnoses were noted.  

VA clinical records show that, on outpatient treatment in 
November 2000, the veteran complained of pain in the left 
leg, left hip, and lower back.  Objective examination showed 
that he was in moderate distress with back pain and 
inappropriate posturing, tenderness to palpation in the 
paravertebral muscles on the left, and a painful range of 
motion with lateral flexion of the back.  The assessment 
included lower back pain with radiculopathy.

A computerized tomography (CT) scan of the veteran's lumbar 
spine in December 2000 showed a large left sided disc 
herniation with moderate compression of the left anterior 
dural sac.  The assessment included HNP L4-5.

On VA outpatient treatment later in December 2000, the 
veteran complained of severe back pain with radiation in to 
the foot on his left lower extremity.  He denied any 
incontinence or numbness in his leg, although he was unable 
to sleep.  Objective examination showed tenderness to 
palpation in the back in the left L4-5 paraspinal region.  A 
CT scan of the veteran's lumbar spine showed a large left 
disc herniation L4-5.  The assessment was L4-5 radiculopathy 
with severe pain.

The veteran was hospitalized at a VA Medical Center from 
December 2000 to January 2001 for chronic low back pain and 
rule-out HNP L4/L5.  

On VA outpatient treatment in February 2001, the veteran 
complained of low back pain and radiating left leg pain for 
approximately six months and intermittent urinary 
incontinence.  The VA examiner stated that the veteran had a 
documented disc herniation at L4-5.  Physical examination 
showed a decreased range of motion in the lumbar spine 
secondary to pain and no pain on range of motion testing of 
the hips.  A magnetic resonance imaging (MRI) scan showed HNP 
at L4-5 to the central left region with some cord 
compression.  The impression was HNP L4-5 with urinary 
symptoms and radicular pain.

In June 2001, the veteran complained of back and leg pain, 
intermittent bowel and bladder incontinence that had become 
more frequent recently, and lateral foot numbness.  His 
history included 10 years of back and left lower limb pain.  
Objective examination showed full muscle strength in the 
lower extremities, normal and equal reflexes in the upper 
extremities, and an antalgic gait.  An MRI scan showed a 
notable HNP L4-5.  

In August 2001, the veteran complained of chronic back pain 
that has lasted for 10 years and shot down his left leg 
intermittently.  Objective examination showed reduced range 
of motion in the lumbar spine, slight paraspinal pain on the 
left side over the L5 disc, and otherwise no tenderness.  The 
assessment was chronic low back pain for 10 years.

VA x-rays of the veteran's lumbar spine in August 2004 showed 
degenerative disc disease at L4-5 and L5-S1 levels, facet 
joint arthopathy at the L4-5 level, minimal levoscoliosis in 
the mid-lumbar spine, and minor retrolisthesis of L5 on S1.  
CT scan of the veteran's lumbar spine in October 2004 showed 
a mild circumferential disk bulge at L4-5 along with a focal 
left paracentral disk protrusion and a circumferential disk 
bulge at L5-S1.  An MRI scan of the veteran's lumbar spine in 
March 2005 showed a moderate-sized broad-based left 
paracentral focal disk extrusion at L4-5 with mild diffuse 
disk bulge and a moderate-sized broad-based focal central 
disk protrusion at L5-S1.  Following VA outpatient treatment 
in May 2006, the impressions included low back pain.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for HNP.  
The veteran has asserted that he injured his back during 
active service; however, there is no objective medical 
evidence in the veteran's service medical records that he 
complained of or was treated for any back problems, including 
HNP, during active service.  The Board acknowledges that the 
veteran was treated repeatedly following service separation 
for HNP; however, none of the veteran's post-service treating 
physicians related the veteran's HNP to an incident of or 
finding recorded during active service.  

Additionally, it appears that the veteran was not treated for 
low back problems until November 2000, or more than 14 years 
after service separation in September 1986.  With respect to 
negative evidence, the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

The only evidence in support of the veteran's service 
connection claim for HNP is his own lay assertions and March 
2007 Travel Board hearing testimony.  The veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  He has testified that he continues to experience 
low back pain as a result of an in-service back injury; the 
Board does not dispute his sincerity.  On the DD 214, it was 
noted that the veteran's MOS had been Medical Specialist for 
five years and in connection with that position had undergone 
a six week training course.  Thus, given his even limited 
medical training, his assertions about the in-service back 
injury are accepted as credible as he is competent to report 
observable symptomatology of an injury.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The Board further notes, however, 
that the report of the September 1986 separation examination 
did not indicate any significant history related to the back 
and included a normal clinical evaluation of the spine.  The 
claimed injury appears to have been acute and transitory as 
no residuals were noted at separation and the veteran's 
current back disability was not shown until many years after 
service.  Absent any objective medical evidence linking the 
veteran's HNP to an incident of or finding recorded during 
active service, the Board finds that service connection for 
HNP is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for PTSD

The veteran contends that he incurred PTSD as a result of in-
service traumatic experiences.  His claimed in-service 
stressors included witnessing a car accident in Hawaii in 
1986 and finding a neighbor's body after she had committed 
suicide while he was home on leave from active service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service personnel records show that his 
principal duties included rifleman and assistant anti-
aircraft gunner.  He served in Hawaii for 9 months but 
otherwise had no overseas service and received no combat 
citations or awards.

VA clinical records shows that, on outpatient treatment in 
November 2001, the veteran reported that "he witnessed a lot 
of people getting beat up" while on active service, 
including himself.  The impressions included severe PTSD.

Following VA outpatient treatment in January and April 2002, 
the diagnoses included PTSD.

In June 2002, the veteran provided information on his claimed 
in-service stressors.  He stated that, while on active 
service in 1986, he witnessed a car accident in Hawaii that 
killed 5 people.  He also stated that, while on leave from 
active service, he had found his neighbor's body after she 
had committed suicide.  

The veteran was hospitalized at a VA Medical Center in July 
2002 for treatment of depression and anger.  The admitting 
and discharge diagnoses included PTSD (provisional).  
Following his discharge, on VA outpatient treatment in August 
2002, the assessment included possible PTSD.

The veteran stayed at a domiciliary facility at a VA Medical 
Center between October 2003 and May 2004.  During his stay, 
he was treated for diagnoses that included non-military PTSD.

There is a diagnosis of PTSD of record.  Thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, the veteran does not contend and no competent 
evidence shows that he engaged in combat with an enemy force.  
In such cases, the record must contain other corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

Although the veteran has asserted that his in-service 
stressors occurred when he witnessed a terrible car accident 
in Hawaii in 1986 and when he was home on leave and found a 
neighbor's body after she had committed suicide, he has not 
provided sufficient information about his claimed in-service 
stressors such that they can be verified by JSRRC.  The 
veteran's own lay statements and Board hearing testimony 
indicate that the allegedly stressful in-service events which 
caused him to experienced PTSD symptoms did not involve 
military personnel, so there would be no official records 
that could be researched by JSRRC to verify that the 
veteran's claimed in-service stressors, in fact, occurred.  
Further, the veteran's description of his claimed in-service 
stressors (witnessing a car accident and finding a neighbor's 
body after she committed suicide) is simply too vague to 
submit for verification by JSRRC.  In February 2007, the RO 
made a formal finding that the veteran's stressors were 
unverifiable.  In making that finding, the RO documented the 
steps taken in attempting verification, including contacting 
the veteran on multiple occasions to request more detailed 
information.  Although the veteran has been diagnosed with 
PTSD, the Board finds no credible evidence which verifies his 
claimed in-service stressors.

Thus, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.


ORDER

Entitlement to service connection for herniated nucleus 
pulposus (HNP) is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

In the August 2000 decision, the RO initially denied the 
claim of service connection for bipolar disorder as not well-
grounded.  A claim denied as not well-grounded between July 
14, 1999 and November 9, 2000, could be readjudicated under 
the provisions of the VCAA upon the request of the Claimant 
or on the Secretary's own motion as if the denial had not 
been made.  See VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 (Effective and 
Applicability Provisions).  The veteran's claim for 
entitlement to service connection for bipolar disorder has 
not been readjudicated under the VCAA. 

The Board also finds that additional development is required 
prior to that readjudication.  The September 1986 separation 
examination included an abnormal psychiatric evaluation and, 
as of the date of that examination, the veteran had been 
hospitalized since August 11 for treatment of depression.  At 
a March 1987 VA examination, the veteran reported that he 
didn't think he'd ever had any significant psychiatric 
difficulties and no psychiatric diagnosis was offered.  
Recent treatment records include the a 2002 chart entry 
noting a diagnosis of bipolar disorder and the veteran's 
report of a 15 year history of depression.  That would appear 
to relate the onset of the condition to service.  The veteran 
should be afforded to a VA examination, to include an opinion 
as to the etiology of the currently diagnosed bipolar 
disorder.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 
79.

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  The veteran testified at his 
March 2007 Board hearing that he is currently receiving VA 
and private medical treatment for bipolar disorder.  A review 
of the claims file shows that the most recent VA clinical 
records are dated in July 2006.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

As also noted above, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159.

With regard to the veteran's application to reopen his claim 
for service connection for a right knee disability, it does 
not appear that the veteran has been afforded proper VCAA 
notice, including notice specific to the claim to reopen.  
See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
further notes that the January 2003 Statement of the Case 
(SOC) contained the text of 38 C.F.R. § 3.156 that is 
applicable to new and material evidence claims received by VA 
after August 29, 2001.  (Emphasis added).  In this case, the 
RO accepted a VA Form 21-4138, received on June 29, 2001, as 
an application to reopen his previously denied service 
connection claim for a right knee disability.  As this 
application to reopen was date-stamped as received by the RO 
on June 29, 2001, the amended version of 38 C.F.R. § 3.156 
cited in the January 2003 SOC is not applicable.  Instead, 
the prior version of 38 C.F.R. § 3.156 applicable to new and 
material evidence claims received by VA prior to August 29, 
2001, is applicable here.  (Emphasis added).  See 66 Fed. 
Reg. 45630 (Aug. 29, 2001); compare 58 Fed Reg. 32443 
(June 10, 1993).  Therefore, the veteran's application to 
reopen a claim for service connection for a right knee 
disability must be remanded for the issuance of appropriate 
VCAA notice and the issuance of an SSOC.

As discussed in the Introduction, the veteran perfected a 
timely appeal on a service connection claim for COPD in March 
2005 and requested a Travel Board hearing.  To date, however, 
a Travel Board hearing on this claim has not been scheduled.  
Although the Board regrets the additional delay that may be 
caused by remanding this claim, neither the veteran nor his 
service representative have expressed any intent to withdraw 
the appeal for service connection for COPD.  See 38 C.F.R. 
§ 20.204.  Thus, on remand, the veteran should be scheduled 
for another Travel Board hearing.

The veteran also testified at his March 2007 Travel Board 
hearing that his service-connected hemorrhoids had worsened 
since his most recent VA examination.  A review of the claims 
file shows that the veteran's most recent VA examination for 
hemorrhoids was in January 2005.  Accordingly, on remand, the 
veteran should be scheduled for an updated VA examination.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  That 
should include providing VCAA notice 
citing the appropriate regulations in 
connection with the attempt to reopen the 
claim of service connection for a right 
knee disability.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for bipolar disorder since his 
separation from service or who have 
evaluated or treated him for hemorrhoids 
in recent years.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

3.  Thereafter, the veteran should be 
afforded appropriate VA examinations to 
determine the current nature and likely 
etiology of the bipolar disorder and to 
determine the current severity of his 
service-connected hemorrhoids.  

The claims folder must be made available 
to the examiners for review prior to the 
examinations.  

Based on the examination and review of the 
relevant evidence of record, to include 
the service medical records and all post-
service medical records documenting 
evaluation and treatment for bipolar 
disorder, the examiner(s) should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
bipolar disorder began during service or 
is causally linked to any incident or 
finding recorded during service.

Based on the examination and review of the 
relevant evidence of record, the 
examiner(s) should determine whether the 
veteran's service-connected hemorrhoids 
are manifested by persistent bleeding with 
secondary anemia, or with fissures, or by 
occasional involuntary bowel movements, 
necessitating the wearing of a pad, 
extensive leakage and fairly frequent 
involuntary bowel movements, or by 
complete loss of sphincter control.

4.  The RO should take appropriate action 
in connection with scheduling the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, in accordance with his 
March 2005 request.  

5.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC which includes the 
complete text of the appropriate 
regulations pertaining to the application 
to reopen a claim for service connection 
for a right knee disability and addresses 
all evidence associated with the record 
since the last SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


